DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 8/19/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “modules” in Claim 9.  Corresponding structure is disclosed at least by a general purpose computer and programming modules at Pages 18-20 of the instant Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “detecting a long petroleum pipeline.”  There is no support or description of doing so in the instant Specification.  Also, as noted below, the form the “detecting” would take is not clear.  As such, the recited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-4 and 6-8 are rejected based on their dependence from Claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “detecting a long petroleum pipeline.”  This limitation is unclear in scope and the instant Specification does not describe what form “detecting” the pipeline would take.
Claims 2-4 and 6-8 are rejected based on their dependence from Claim 1.
	Claim 3 recites (or appears to recite) that the data points are clustered in a manner where they are “determined” to correspond to a particular “cluster center” or maybe to different particular “cluster centers.”  However, the recited formula could not be used to perform this function as the recited formula only amounts to reciting that outliers are not included in the k classes.  The recited formula does not provide a manner for clustering into the different classes or to “cluster centers” (i.e., there is no way to use the recited formula to distinguish whether data should be clustered into class C1 as opposed to C2).
The Examiner believes the recitations of Claim 3 are simply meant to represent that “there is no intersectionality between the k classes” (See the bottom of Page 13 of the instant Specification, which supports this assertion – “If the clusters do not overlap…”).  In other words (underling for emphasis), Claim 3 appears to be an attempt to describe the results of the clustering and not the recitation of a specific mathematical operation for performing the clustering itself.  The Examiner believes an interview would be helpful to further explain and/or resolve this perceived issue.  If desired, please call the Examiner at the phone number in the Conclusion section to schedule an interview.
Claim 4 is rejected based on its dependence from Claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mathematical algorithm as part of a method for determining the location of a pipeline leak. This judicial exception is not integrated into a practical application because no practical application is recited in the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited system amounts to the recitation of a general purpose computer for implementing the algorithm.
Regarding the language “detecting a long petroleum pipeline” (which is unclear in scope), this could amount to simply choosing the pipeline to be analyzed and is not significantly more than the recitation of the abstract idea as one would need to identify a pipeline in order to perform the analysis.
Regarding that the analysis is performed “accurately” and “in real-time,” these are merely features of performing such an analysis using a general-purpose computer with most recent data and do not require performing any additional steps outside of the recited mathematical algorithm.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    112
    730
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees with the Applicant as far as the rejection under 35 USC 101.  The Applicant’s argument relies on Aristocrat, which addresses the requirements of the disclosure of corresponding structure for terms interpreted as invoking 35 USC 112(6th paragraph or f).  This is a separate issue from an analysis under 35 USC 101.  Regarding the 35 USC 112(6th paragraph or f) issue, the Examiner agrees that sufficient corresponding structure is disclosed in the instant Specification and there are no rejections based on the interpretation of Claim 9 as invoking 35 USC 112(6th paragraph or f).
Regarding the issue in light of the rejections under 35 USC 101, the appropriate programming of a general-purpose computer does not transform the general-purpose computer into a different type of computer that functions in a different way.  The instant Specification discloses that the computer that executes the algorithm can be a general-purpose computer [Page 19 – “These computer program instructions can be provided to general-purpose computers”].

Applicant argues:

    PNG
    media_image2.png
    192
    725
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    38
    731
    media_image3.png
    Greyscale

Examiner’s Response:
	Upon further consideration, the corresponding rejection is hereby withdrawn.

Applicant argues:

    PNG
    media_image4.png
    389
    727
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner believes the recitations of Claim 3 are simply meant to represent that “there is no intersectionality between the k classes” (See the bottom of Page 13 of the instant Specification, which supports this assertion – “If the clusters do not overlap…”).  In other words (underling for emphasis), Claim 3 appears to be an attempt to describe the results of the clustering and not the recitation of a specific mathematical operation for performing the clustering itself.  The Examiner believes an interview would be helpful to further explain and/or resolve this perceived issue.  If desired, please call the Examiner at the phone number in the Conclusion section to schedule an interview.

Applicant argues:

    PNG
    media_image5.png
    119
    729
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  Step 1 of the analysis under 35 USC 101 passes the requirement.

Applicant argues:

    PNG
    media_image6.png
    111
    726
    media_image6.png
    Greyscale

…

    PNG
    media_image7.png
    473
    727
    media_image7.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Although Applicant’s mathematical algorithm may amount to an improved algorithm, there is no practical application for the algorithm present in the instant Claims.

Applicant argues:

    PNG
    media_image8.png
    151
    728
    media_image8.png
    Greyscale

Examiner’s Response:
	There is no autonomous vehicle in the instant Claims or Specification.

Applicant argues:

    PNG
    media_image9.png
    155
    732
    media_image9.png
    Greyscale

…

    PNG
    media_image10.png
    575
    725
    media_image10.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees for the reason that none of these situations are present in the instant Claims.

Applicant argues:

    PNG
    media_image11.png
    756
    727
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    70
    726
    media_image12.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that performing the determination does not improve the underlying pipeline in any way, an improved mathematical algorithm is still an abstract idea, and that the recited general-purpose computer is not a special-purpose computer for purposes of analysis under 35 USC 101.

Applicant argues:

    PNG
    media_image13.png
    477
    729
    media_image13.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  These limitations are merely part of the mathematical algorithm itself.

Applicant argues:

    PNG
    media_image14.png
    240
    726
    media_image14.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The recited general-purpose computer is not a special-purpose computer for purposes of analysis under 35 USC 101.

Applicant argues:

    PNG
    media_image15.png
    271
    728
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    317
    729
    media_image16.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Applicant’s algorithm does not improve the functioning of the underlying general-purpose computer.  Performing the determination does not improve the underlying pipeline in any way and an improved mathematical algorithm is still an abstract idea.

Applicant argues:

    PNG
    media_image17.png
    272
    728
    media_image17.png
    Greyscale

Examiner’s Response:
	Applicant’s argument is not convincing because the recited “modules” are disclosed as taking the form of a general-purpose computer and corresponding programming modules at Pages 18-20 of the instant Specification.

Applicant argues:

    PNG
    media_image18.png
    394
    723
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    33
    728
    media_image19.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Applicant’s algorithm does not improve the functioning of the underlying general-purpose computer.  Performing the determination does not improve the underlying pipeline in any way and an improved mathematical algorithm is still an abstract idea.

Applicant argues:

    PNG
    media_image20.png
    155
    729
    media_image20.png
    Greyscale

…

    PNG
    media_image21.png
    558
    730
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    719
    727
    media_image22.png
    Greyscale

Examiner’s Response:
	See the responses above.  The referred to method steps limitations are merely part of the mathematical algorithm itself.

Applicant argues:

    PNG
    media_image23.png
    314
    727
    media_image23.png
    Greyscale

Examiner’s Response:
	The corresponding prior art rejections are hereby withdrawn.  The other arguments presented by the Applicant regarding the prior art rejections are all moot and will not be addressed at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160125103 A1 – ACCELERATING PARTICLE-SWARM ALGORITHMS
US 20200148395 A1 – METHOD FOR PREDICTION OF KEY PERFORMANCE PARAMETERS OF AERO-ENGINE IN TRANSITION CONDITION
US 20190251458 A1 – SYSTEM AND METHOD FOR PARTICLE SWARM OPTIMIZATION AND QUANTILE REGRESSION BASED RULE MINING FOR REGRESSION TECHNIQUES
US 20100023307 A1 – METHODS FOR PROGNOSING MECHANICAL SYSTEMS
US 20170255717 A1 – ANOMALY LOCALIZATION IN A PIPELINE
US 20210010893 A1 – DEVICE AND METHOD FOR PIPELINE LEAK DETECTION USING PARTICLE SWARM OPTIMIZATION-VARIATIONAL MODE DECOMPOSITION ALGORITHM

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857